Citation Nr: 0925566	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (cervical spine disability or 
neck disability).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a lumbar spine disability (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 
and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from December 2002 and March 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In December 2003, the Veteran testified in a personal hearing 
before the undersigned.  A copy of the hearing transcript is 
associated with the claims folder.

In August 2007, the Board remanded the issue of a higher 
evaluation of the Veteran's service-connected lumbar spine 
disability to the RO via the Appeals Management Center (AMC) 
in Washington DC to issue the Veteran notice in compliance 
with the decision held in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and to afford the Veteran a VA examination of 
his spine.  Those actions completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical 
spine did not have its onset in service and is not otherwise 
etiologically related to active service.

2.  The Veteran's lumbar spine disability results in muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; it does not result 
in incapacitating episodes or a severe disability, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, and narrowing or irregularity of the joint 
space.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.303 
(2008).

2.  The criteria for a 20 percent disability rating for a 
lumbar spine disability, but not greater, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 
(2002) and 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any symptoms of or 
treatment for a cervical spine disability.  A separation 
report of medical examination in April 1991 indicated a 
normal clinical evaluation of the Veteran's spine and other 
musculoskeletal systems.  An associated report of medical 
history revealed that the Veteran did not have nor ever had 
arthritis or bone, joint, or other deformity.  He did 
indicate that he had "fair trouble with swollen, painful 
joints but he did not specify which joints had this problem.  

The Board notes that the Veteran is service-connected for a 
lumbar spine disability due to a low back injury incurred in 
service in April 1991.  However, none of the service 
treatment reports for this injury indicated that the Veteran 
was also treated for a cervical spine injury or that he 
complained of any symptoms of the cervical spine.

These reports, overall, provide evidence against the 
Veteran's claim because they show that the Veteran did not 
have a cervical spine disability during service.

Indeed, during a hearing before a Decision Review Officer 
(DRO) in June 2008, the Veteran admitted that service 
treatments records were absent for any treatment for a 
cervical spine injury.  When questioned as to the treatment 
of his spine as a result of the injury, the Veteran testified 
that "there was none for the cervical."

In January 2008, the Veteran underwent an examination of his 
cervical spine.  The examiner found normal cervical lordotic 
curve.  The Veteran complained of tenderness on the left 
anterior aspect of the cervical spine.  Ultimately, the 
Veteran was diagnosed with mild, degenerative disc disease of 
the cervical spine.  The examiner indicated that there was 
little found on examination to support any disability from 
his cervical spine disability.  The examiner also noted that 
findings on X-rays reflect the normal aging process.  He 
opined that the Veteran's "condition is not secondary to his 
service-connected low back strain."  In addition, the 
examiner concluded, "I do not believe there is adequate 
documentation to create a nexus between [the Veteran's] 
injury which occurred in service and his present cervical 
spine condition."

The Board finds that this report provides highly probative 
evidence against this claim, outweighing the statements of 
the Veteran and any other evidence that would support this 
claim. 

In short, although the Board recognizes that the Veteran has 
some degenerative disc disease of the cervical spine, the 
record fails to indicate a medical nexus between his cervical 
spine disability and any disease or event incurred during 
active service many years ago or any indication of connection 
between the back disability and the neck disability.  Medical 
evidence cited above actually provides evidence against such 
a finding. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for degenerative disc disease 
of the cervical spine, and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Increased Rating

Service connection was established for a lumbar spine 
disability in a December 2002 rating decision.  Currently, a 
10 percent evaluation is in place.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Based upon the rating criteria effective prior to September 
26, 2003, a 10 percent rating was assigned for lumbosacral 
strain with characteristic pain on motion and a 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees;...or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 
months..................................
......................................60

With incapacitating episodes having a 
total duration of at least four weeks 
but less than six weeks during the past 
12 
months..................................
..........................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months..................................
..........................20

It is noted that the RO addressed this new criteria in its 
March 2004 statement of the case.  Accordingly, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

A VA examination in November 2002 provides limited probative 
evidence against the Veteran's claim.  There, the examiner 
noted that the Veteran had spine flexion of 90 degrees, 
extension of 20 degrees, bilateral flexion of 30 degrees, and 
bilateral rotation of 40 degrees.  His combined range of 
motion was 250 degrees.  The VA examiner did not indicate 
whether the Veteran experienced muscle spasms.  The Veteran 
was diagnosed with degenerative joint disease and 
osteoarthritic changes with mild-moderate functional 
impairment.

The Veteran was afforded another VA examination of his lumbar 
spine in January 2008.  During the objective examination, the 
examiner indicated that there was no muscle spasm, tenderness 
along the course of the entire spine, but no signs of 
radiculopathy.  The range of motion included flexion of 90 
degrees, extension of 25 degrees, right lateral flexion of 30 
degrees, left lateral flexion of 45 degrees, right lateral 
rotation of 65 degrees, and left lateral rotation of 50 
degrees.  The Veteran had a combined range of motion of 305 
degrees, providing evidence against this claim.  
Significantly, the examiner indicated that the Veteran's 
lumbar spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Ankylosis of 
the lumbar spine was not indicated.  In addition, the Veteran 
had a rhythmic and symmetric gait.

The Board notes that the Veteran testified, during the DRO 
hearing, that he disagreed with the findings and conclusions 
of the January 2008 examiner.  As explained in the duty to 
notify and assist section of this decision, this is not an 
inadequate examination and opinion and VA has no further duty 
to reexamine the Veteran or obtain any further opinion.

In April 2008, the Veteran underwent a private examination of 
his lumbar spine at the Center for Pain of Montgomery.  
There, the physician noted a limited range of motion of the 
lumbar spine secondary to pain with tenderness to palpation 
across the low back.  No radiculopathy was found.  Although 
there was tenderness upon examination, there were no spasms.

Application of the criteria for rating intervertebral disc 
syndrome based on incapacitating episodes yields no higher 
rating because the record is absent for documentation of any 
incapacitating episodes.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
January 2008 examination contains reports that the Veteran 
experienced tenderness, such findings do not provide for a 
higher disability rating in this case.  The DeLuca factors go 
to additional loss of function caused by limitation of motion 
due to pain.  In the January 2008 examination report, the 
examiner indicated that upon repetitive forward flexion, 
extension, bilateral flexion, and bilateral rotation which 
tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the veteran 
exhibited the same range of motion and no increase in pain.  
In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a 
disability rating higher than 20 percent.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

Thus, under the revised rating criteria, effective September 
26, 2003, the Veteran's overall disability picture more 
closely approximates a 10 percent disability rating.  It is 
important for the Veteran to understand that without taking 
into consideration the Veteran's complaints of pain, it is 
very difficult to justify the current 10 percent award.

Upon review of the Veteran's extensive VA outpatient 
treatment records, there is no other evidence to support a 
higher evaluation for the Veteran's lumbar spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

As for application of the former rating criteria for spine 
disorders under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), there are medical reports of record favorable and 
unfavorable to the Veteran's claim for a higher disability 
rating.  It is the Board's duty to assign probative value to 
the evidence and then to weigh the evidence favorable to the 
Veteran's claim against the evidence unfavorable to the 
Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board has the "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  If the favorable evidence outweighs 
the unfavorable evidence or if the favorable and unfavorable 
evidence are in relative equipoise, the Veteran's claim must 
be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2008).  

Unfavorable evidence to the Veteran's claim for a higher 
disability rating is of record.  As stated above, the VA 
examiner in January 2008 indicated that there appeared to be 
no muscle spasm.  Indeed, during a private examination at the 
Center for Pain of Montgomery in April 2008, the examining 
physician noted that while the Veteran had lumbar spine 
tenderness, there were no spasms.

There is also evidence favorable to the Veteran's claim.  In 
a VA outpatient treatment report from August 2003, it is 
clear that the Veteran had a longstanding prescription for 
skeletal muscle relaxants, specifically Methocarbamol.  The 
report indicated that the Veteran should take the medication 
"as needed for muscle spasm."  It also revealed that the 
Veteran's prescription for Methocarbamol was filled in 
October 2002, December 2002, February 2003, March 2003, April 
2003, May 2003, June 2003, July 2003, and August 2003.  This 
record is evidence favorable to the Veteran's claim as it 
tends to show that the Veteran had muscle spasms and was 
being treated for this symptom.

During a personal hearing before the undersigned in December 
2003, the Veteran testified that he experienced muscle spasms 
on a regular basis, which usually occurred when he leaned 
forward too far.  Hearing transcript at 5.  Additionally, the 
Veteran reported that he was currently on Methocarbamol for 
his muscle spasms.  Hearing transcript at 3.

In April 2006, the Veteran underwent a general VA 
examination.  There, the Veteran reported that he noticed 
muscle spasms, even laying at night, and that the Veteran 
alleviated these symptoms with medication.

The January 2008 VA examiner reported that the Veteran "is 
presently on...methocarbamol 750 mg for muscle relaxation..."  
Thus, while the VA examiner noted that there was no muscle 
spasm upon objective examination, he did record that the 
Veteran was on medication to treat muscle spasms.  In fact, 
during a hearing before a Decision Review Officer in June 
2008, the Veteran testified that he did experience a muscle 
spasm during the January 2008 VA examination but that the 
examiner failed to record the muscle spasm in his examination 
report.

Here, the Board finds that the evidence of record is more 
favorable to the Veteran's claim.  While numerous 
examinations of the Veteran's spine did not indicate muscle 
spasms at the time of evaluation, it is clear that the 
Veteran has been treated for muscle spasms.  VA outpatient 
treatment reports indicated that the Veteran has been 
prescribed Methocarbamol for muscle spasms since at least 
October 2002.  In addition, the Veteran testified that these 
muscle spasms usually occurred upon extreme forward bending.  
Evidence gathered from various examinations, both private and 
from VA, indicated loss of lateral spine motion.  

Thus, given the Veteran's testimony which has been 
corroborated by numerous medical reports, the Board finds 
that the Veteran does have muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warranting a 20 percent disability rating 
under the old rating criteria.

The Board now turns to whether the maximum disability rating 
of 40 percent under the old rating criteria is warranted for 
the Veteran's lumbar spine disability.  There is no evidence 
of record, either in examinations or treatment reports, to 
support the finding that the Veteran's lumbar spine condition 
is severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, and narrowing or 
irregularity of the joint space.  While the November 2002 VA 
examination did indicate a diagnosis of osteoarthritic 
changes of the lumbar spine, the Veteran's overall disability 
picture more closely approximates a 20 percent disability 
rating.

There is no other potentially applicable diagnostic code that 
provides for an evaluation in excess of 20 percent disabling 
for the Veteran's service-connected lumbar spine disability.  
All reasonable doubt has been resolved in favor of the 
Veteran and a 20 percent disability rating for his lumbar 
spine disability is warranted.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2006, October 2007 and December 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In January 2008, the Veteran was afforded a VA examination.  
In a DRO hearing held in June 2008, the Veteran disagreed 
with the opinion of the VA examiner and stated that "[the 
examiner] flat out lied in his summary.  He did not put down 
what we discussed."  More specifically, the Veteran contends 
that the VA examiner did not record the muscle spasms he 
experienced during the VA examination.  However, as discussed 
above, the Board found that an increased evaluation of the 
Veteran's lumbar spine disability was warranted, therefore 
this issue is moot. 

To the extent that the Veteran still disagrees with the 
opinions of the VA examiner, the Board finds that VA's duty 
to assist by providing an examination has been fulfilled and 
that the January 2008 examination and report are not 
inadequate.  VA has no duty to seek another opinion.

The medical health professional who examined the Veteran 
addressed the questions in dispute, whether the Veteran's 
cervical spine disability was as likely as not related to his 
service and the current severity of the Veteran's lumbar 
spine disability.  The examiner stated that he did not find 
adequate documentation to establish the requisite nexus 
between the Veteran's cervical spine disability and his 
active service.  In addition, the examiner provided a 
detailed evaluation of the Veteran's cervical and lumbar 
spine disabilities, which is, overall, very consistent 
without other evaluations of the spine.  Hence, this is not a 
case where VA failed to ensure that an adequate medical 
opinion was rendered.

A medical opinion is adequate when it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Clear from the January 2008 examination report, the examiner 
reviewed the Veteran's claims file, including the Veteran's 
prior medical history.  The examination report fully 
described the Veteran's back disabilities.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, an 
expert opinion based on the same evidence of record as was 
before the examiner in January 2008 would be suspect.  

In short, VA has fulfilled its duty to afford the Veteran a 
medical examination and to obtain an opinion.  In this 
regard, it is important for the Veteran to understand that 
this VA examination is not the only piece of evidence that 
Board has used to address the Veteran's claims.  Significant 
medical evidence of record, beyond the VA examination, 
provides evidence against these claims.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
further argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.


ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine is denied.

Entitlement to a higher evaluation of 20 percent disabling 
for a lumbar spine disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


